DETAILED ACTION
This is a first action on the merits addressing he disclosure provided 20 June 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim is pending and examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 1: 44.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
35 USC 112(a):
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The Claim is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As written, the claim is directed to a rotary system used in creating a flying road vehicle, and the rotary system is mounted on top of the vehicle.  The disclosure as originally filed does not provide enough information with respect to how the rotary system as claimed and disclosed can generate the necessary directional forces, including lift, to result in a functioning flying vehicle.  As disclosed, the invention does not provide information as to how to direct the forces generated to result in a flying vehicle.

35 USC 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





35 USC 112(b) – failure of interrelation of parts:
The claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claim in general provides a list of parts that makes the claimed invention, but does not claim how the limitations form the assembly to achieve the claimed invention.  For example, sub a), the claim claims following:
Paired sun rotor assemblies consisting of
Paired outer and inner sun rotor sub-assemblies mounted on end plates;
The paired sun rotor sub-assemblies consist of one sun shaft, airfoils and sprockets.
The language of the claim does not clearly claim how these features interrelate to form a functioning invention as claimed, and the features are not so common in the art so that one having ordinary skill in the art would know how to assemble the limitations to result in the invention.  This is a single example and is not intended to be inclusive, as the claim is replete with this language. 

35 USC 112(b) – indefiniteness:
The claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The examiner notes numerous issues under this heading.  For general claim construction, the examiner suggests applicant reference the prior art cited along with the Manual of Patent Examining Procedure (MPEP) 608.01(i)-608.01(n).  Some of the more noticeable issues include when presenting a limitation (e.g., widget) it must initially be preceded by “a” or “an” (e.g., a widget).  Each time the same limitation is subsequently referenced, either in the same claim or dependent claim, it must be preceded by "the" or "said" (e.g., the widget or said widget).  Further, claim limitations should be referenced the same throughout the claim language (e.g., a limitation directed to a “pipe” should be referenced as “pipe" throughout the claim for consistency and not be changed or have added language such as “hollow pipe” or “tubular pipe”.)  
Below is a link from www.uspto.gov directed to a claim drafting workshop for applicant’s review.  Applicant is encouraged to review this information along with the prior art cited for examples of properly constructed claims.

https://www.uspto.gov/sites/default/files/documents/February%20Info%20Chat%20-%20Claim%20Drafting.pdf

	Below is a reproduction of applicant’s claim with the examiner’s comments in bold italics.  The examiner may not address repeat issues of each matter for brevity.

A light weight Flying Car PPRW (Pipe Prop Rotary Wing) comprising:
a paired PPRW main-assemblies, each (objected to as “each” should be specific as to what is referenced – e.g., “each said main-subassembly”) having a pipe shaped profile, powered from below and mounted horizontally on top of an external heavy road legal car (indefinite as to the metes and bounds of what constitutes an “external…car”; “heavy road legal” is indefinite as the metes and bounds of what constitutes these limitations with respect to a car cannot be determined based on the language provided – these are relative terms of art) with an external heavy powerful engine assembly (“heavy powerful” is the indefinite for the same reason as “heavy road legal” above) of engine (lacks antecedent basis – e.g., “an engine”), transmission, fuel, control, and other systems (indefinite as to the metes and bounds of what constitutes “other systems”); the light weight Flying Car PPRW (“the light weigh…PPRW” appears to be an out-of-place statement), a prop or propeller driven propulsion engine in a pipe profile, having a smaller footprint than the external heavy road legal car, for transforming the external heavy road legal car into a true flying car (indefinite as to the metes and bounds of what constitutes “true flying car”) travelling on roadways and in airways; the paired PPRW main-assemblies (“the paired…” appears to be an out-or-place statement), images of one another (indefinite as to the metes and bounds of what constitutes “images of one another” as used in context) separated by a 1st mid plane are respectively and correspondingly and concentrically in turn comprising: a paired sun rotor main-assemblies, a paired planet rotor main-assemblies, and a paired end mounting main-assemblies, wherein: 
a) the paired sun rotor main-assemblies are each consisting (objected to as “consisting of” is preferred) a plurality of paired outer and inner sun rotor sub-assemblies mounted on a paired (“a pair of” is preferred) sun rotor end plates, and each of a paired outer and inner sun rotor sub-assemblies (indefinite as this limitation has already been provided) in turn consisting one sun rotating shaft, a plurality of sun airfoils, and one paired sun drive sprockets (“one paired…sprockets” is indefinite as to the metes and bounds of the number of sprockets present based on the language provided); the paired outer and inner sun rotor sub-assemblies (“the paired…” appears to be an out-of-place statement), images of one another (indefinite for reasons previously provided) separated by a 2nd mid plane, aligned side by side horizontally (indefinite as to what is aligned as written), and positioned outer and inner distances from the 1st mid plane (indefinite as a feature can be positioned in both and outer and inner distance simultaneously), respectively; the sun rotating shaft (indefinite as more than one sun shaft is claimed) and the plurality of sun airfoils extending in between the paired sun rotor end plates with the plurality of sun airfoils fixed attached (“fixed attached” appears redundant as written) along and equally spaced in rotations (indefinite as to the metes and bounds of what constitutes “equally spaced in rotations”) around the sun rotating shaft (indefinite as more than one shaft is claimed); the sun rotating shaft passing through and attached by rotating joints to the paired sun rotor end plates, and the sun rotating shaft extending further out (indefinite to with respect to what the rotating shaft extends further out) in between and fixed attached to the paired sun drive sprocket (indefinite as “sprockets” is initially claimed); each of the sun airfoils having a curved segment in shape similar to a portion of a semi circle (indefinite as to the relationship between “similar” and “semi circle”) for a high drag (indefinite as to the metes and bounds of “high drag” as this is a relative term of art) sun airfoil with a semicircle chord lying on a radial line from the sun rotating shaft (as written, the relationship between the chord and radial line cannot be determined), and each of the sun airfoils in rotations appearing as rotational images of one another (“rotational images” is indefinite as to the metes and bounds of what constitutes this limitation); and each of paired outer and inner sun rotor sub-assemblies (lacks antecedent basis) appearing as pipes in profile (indefinite as to how a limitation “appears” as “pipes”); 
b) the paired planet rotor main-assemblies in rotations are each consisting a plurality of orbiting planet rotor sub-assemblies mounted on a paired planet rotating end carrier plates, and each orbiting planet rotor sub-assembly in turn consisting a planet rotating shaft, a planet airfoil, and a paired planet drive sprockets; the plurality of orbiting planet rotor sub-assemblies having spaced equally in orbital rotations around the paired sun rotor main-assemblies; the planet rotating shaft and the planet airfoil extending in between the paired planet rotating end carrier plate with the planet airfoils fixed attached along and in rotations around the planet rotating shaft; the planet rotating shaft passing through and attached by rotating joints to the paired planet rotating end carrier plate, and the planet rotating shaft extending further out in between and attached by fixed joints to the paired drive sprocket; the planet airfoil having an appearance similar to a curved segment of a large portion of a semi-circle for a hybrid high lift and drag planet airfoil, the planet airfoil concave surface persistently facing downward as translational images in orbital rotations around the paired sun rotor main-assemblies, and the planet airfoil curved segment having a chord width substantially wider than the sun airfoil chord width; and each of the paired planet rotor main-assemblies and plurality of orbiting planet rotor sub-assemblies appearing as pipes in profiles; (sub b) is replete with issues substantially similar to those addressed in sub a) above, which will not be repeated here for brevity) 
c) the paired end mounting main-assemblies are each consisting one stationary central shaft, one shared paired grounding plates, and one paired gear box and drive assemblies for a total of two stationary central shafts, one shared paired grounding plates, and two paired gear box and drive assemblies; the stationary central shaft extending in between, passing through, and supporting by fixed joints the paired sun rotor end plates of the paired sun rotor main-assemblies; beyond the paired sun rotor end plates, the stationary central shaft extending in between, passing through, and supporting by rotational joints the paired planet rotating end carrier plates of the paired planet rotor main-assemblies; next, the stationary central shaft extending in between and fixed attached to the paired gear box and drive assemblies; further beyond, the stationary central shaft extending in between and fixed attached to the shared paired grounding plates mounted on the external heavy road legal car below (“heavy road…below” is indefinite as to what this limitation references); the gear box and drive chain assembly serving as connections and power transmission and controls in between the paired PPRW main-assemblies through the sun drive sprockets and the planet drive sprockets to the external heavy powerful engine assembly below; and (in addition to what is individually addressed, sub c) is replete with issues substantially similar to those addressed in sub a) above, which will not be repeated here for brevity)
d) the sun and planet airfoils, being powered, are set in rotational motions interacting with one another (indefinite as to how the airfoils interact “with one another” as claimed), using the paired sun rotor main-assemblies to generate swirling wind of a contoured airflow field patterns for the paired planet rotor main-assemblies to rotate through at greatly increased and decreased planet airfoils relative airflow velocities (the language of “using the paired…relative airflow velocities” is indefinite, as it is unclear as to how this limitation is achieved), and resulting in a great propulsion performances (“great propulsion performance” is indefinite as this is a relative term of art and the metes and bounds of this limitation cannot be achieved; this appears to be a conclusory statement without support for how this is achieved in the claims) of the light weight Flying Car PPRW; the great propulsion performances, being overwhelmingly dominated by the high lift and drag hybrid planet airfoils for rotating in part as rotary wings and for having much larger planet airfoils orbiting at a much greater radius than the sun airfoils (“being overwhelmingly dominated…the sun airfoils” is indefinite as to how this limitation is achieved based on the claim language as provided); the light weight Flying Car PPRW producing a powerful propelled airflows for a powerful thrust and lift forces , and when vectored, turning the powerful thrust and lift forces into a powerful variable lift and thrust forces for takeoffs, landings, and air flights of the true flying car travelling in airways (“the light weight…in airways” is indefinite as to how this limitation is achieved based on the claim language as provided).  (in addition to what is individually addressed, sub d) is replete with issues substantially similar to those addressed in sub a) above, which will not be repeated here for brevity).

Allowable Subject Matter
The examiner reserves comment on the allowability of the present application pending resolution of the rejections under 35 USC 112(a) and 112(b) above.  While no art is currently cited to anticipate or render the present invention obvious, under 35 USC 102 and/or 103, respectively, below is art considered relevant.

Marcell (U.S. Publication 2020/0358344): discloses a sun and planet propeller system, however, the specifics are different from the claimed invention.

Lin (U.S. Publication 2014/0048657): discloses a flying apparatus with turbines mounted.

Chabonat (U.S. Patent 4,210,299): discloses a rotary turbine system on a flying land vehicle.

Hashimoto (U.S. Patent 6,845,940): discloses a planetary turbine system on an air vehicle.

Tsepenyuk (U.S. Patent 6,007,021): discloses concentric turbines on an aircraft.

Blevio, Sr. (U.S. Publication 2011/0024558): disclose a planetary turbine system with an aircraft. 



Miscellaneous

Applicant should respectfully note that any response should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.

http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

The examiner may be contacted at any time during prosecution at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and avoid potential issues, including fees, associated with late responses and/or potential abandonment of the application due to a late response.
	Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance.  While the advice is not required, it is encouraged in order to best protect the applicant's interests.  Please note that the suggestion of seeking representation does not necessarily conclude that patentability of the present invention is inevitable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar shaped turbine systems, see Pul (U.S. Publication 2020/0079496), Asker (U.S. Patent 4,398,895), Pul (U.S. Patent 10,774,807), Gornatti (U.S. Patent 8,240,977), Roberts (U.S. Patent 6,465,899) and Roberts (U.S. Patent 7,329,965).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649